Citation Nr: 0926116	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased disability ratings for migraine 
headaches, evaluated as 30 percent disabling for the period 
from May 7, 2004, through August 6, 2008; and evaluated as 50 
percent disabling from August 7, 2008-to include whether the 
claim should be referred to the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the RO that 
denied a disability rating in excess of 30 percent for 
migraine headaches.  In August 2008, the RO increased the 
disability evaluation to 50 percent for migraine headaches, 
effective August 7, 2008.  Hence, the Board has re-
characterized the issue on appeal as shown on the title 
first.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  Here, the Veteran reports that she is 
unemployed, has submitted evidence of medical disability, and 
is claiming the maximum rating.  Her claim for a total rating 
based on individual unemployability is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  For the period from May 7, 2004, to August 6, 2008, the 
Veteran's migraine headaches have been manifested by very 
frequent, almost completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.

2.  The Veteran's service-connected migraine headaches 
presents an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
migraine headaches, for the period from May 7, 2004, to 
August 6, 2008, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for the submission of the claim for an 
increased disability rating for service-connected migraine 
headaches to the Director, Compensation and Pension Service, 
are met.  38 C.F.R. § 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2004, June 2006, and July 2008 letters, the RO 
notified the Veteran of elements of an increased rating claim 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.  VA's letters 
notified the Veteran of what evidence she was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her 
that it would make reasonable efforts to help her get 
evidence necessary to support her claims, particularly, 
medical records, if she gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.
 
In the July 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, in the July 2008 letter, 
the RO specifically notified the Veteran of the requirements 
of VCAA notice regarding an increased rating claim.  The 
Veteran was asked to provide statements as to job performance 
or other information regarding how her disability affects her 
ability to work.  The RO notified the Veteran of applicable 
diagnostic codes and disability ratings for her service-
connected disability.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection has been established for migraine 
headaches, effective December 1997.  The RO assigned a 30 
percent disability rating for migraine headaches for the 
period from May 7, 2004 (date of increased rating claim), to 
August 6, 2008; and assigned a 50 percent disability rating 
from August 7, 2008, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, pertaining to migraines.

Pursuant to Diagnostic Code 8100, migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 
10 percent disabling.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months shall be evaluated as 30 percent 
disabling, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling.  
 
During a VA examination in July 2004, the Veteran described 
her headaches as occurring almost three-and-a-half to four 
weeks per month.  The headaches were associated with 
photophobia, nausea, and vomiting.  The examiner diagnosed 
migraine headaches; and opined that the Veteran's headaches 
should be considered prostrating and incapacitating, and 
almost complete due to their frequency.

In September 2005, the Veteran's treating physician, 
Nik Parikh, M.D., indicated that the Veteran still 
experienced migraine headaches, which were becoming more 
debilitating and more frequent.  In June 2006, Dr. Parikh 
opined that the Veteran was totally disabled and 
unemployable.

During a VA examination in August 2008, the Veteran described 
her headaches as occurring approximately three-to-four times 
per month, and lasting about four-to-five days in duration.  
She reported being incapacitated in the course of the 
headaches.  The examiner diagnosed prostrating migraine 
headaches, more than 15 to 20 days out of a month.

In May 2009, the Veteran testified that when she filed her 
claim for an increased disability rating in 2004, her 
headaches occurred about three or four times weekly and 
persisted almost all day.

In this case, the overall evidence reflects that, throughout 
the course of the period on appeal, the Veteran's migraine 
headaches have been very frequent and completely prostrating 
and prolonged.  There is also evidence of severe economic 
impact.  Both the July 2004 examiner and Dr. Parikh found 
that the Veteran's headaches were incapacitating.  These 
symptoms meet the criteria for the maximum 50 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, here, the evidence reflects that the 
Veteran's symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.

Thus, the weight of the evidence favors the grant of a 50 
percent disability rating for migraine headaches for the 
period from May 7, 2004, to August 6, 2008.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).


ORDER

A disability evaluation of 50 percent for the Veteran's 
migraine headaches, for the period from May 7, 2004, to 
August 6, 2008, is granted.

REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  The VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence presents such an 
exceptional or unusual disability picture and thus that the 
RO should forward the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extra-schedular 
rating.  In this regard, the Board notes that the Court has 
held that it is improper for the Board to consider, in the 
first instance, entitlement to an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. at 94 (1996)).  

Given the above decision, this matter is remanded to the RO 
(or Appeals Management Center (AMC)) for the following 
action:

1.  The RO should undertake any 
necessary development, which must 
specifically include forwarding the 
case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration 
of the assignment of an extra-schedular 
rating for the Veteran's headache 
disorder.  

2.  Then, the RO should reconsider the 
Veteran's claim.  If the benefits sought 
on appeal are not granted, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be provided an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


